DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KATHLEEN BERGER,
                              Appellant,

                                       v.

         88TH STREET REAL ESTATE MANAGEMENT I, LLC,
                          Appellee.

                               No. 4D21-1846

                               [August 4, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case No. 21-005963
COWE (82).

   Kathleen Berger, Oakland Park, pro se.

   Robert Worman of Robert M. Worman, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.